Citation Nr: 9911634	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  97-01 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
nasal fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1984.

This appeal arises from a February 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted a 10 percent evaluation for 
the service-connected disability.  The veteran appeals for a 
higher rating.

The Board finds that in statements submitted by the veteran 
and in medical records dated in recent years, including a 
report of a VA compensation examination in February 1996, 
issues of service connection for headaches and blockage of 
the left maxillary and frontal sinus with resultant sinusitis 
secondary to a service-connected nasal fracture are raised by 
the record.  The Board is obligated to seek out all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  See EF v. Derwinski, 1 Vet. App. 324, 326 
(1991); see also Myers v. Derwinski, 1 Vet. App. 127, 129 
(1991).  Service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310 (a) (1998).  
In this case, the Board finds that the issues of entitlement 
to secondary service connection for headaches and blockage of 
the left maxillary and frontal sinus with resultant sinusitis 
have been reasonably raised and, accordingly, they are 
referred to the RO for adjudication and any indicated 
development. 


FINDING OF FACT

The veteran's service-connected nasal fracture is manifested 
by traumatic deflection of the nasal septum, with marked 
interference with breathing space, tenderness on objective 
demonstration, and slight disfigurement.  







                                                CONCLUSIONS 
OF LAW

1.  The criteria for a rating in excess of 10 percent for 
residuals of a nasal fracture have not been met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.97, 4.118, Codes 6502, 
7800 (1998).

2.  The criteria for a separate 10 percent rating for 
tenderness in the nasal region, by analogy to a tender scar, 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.20, 4.118, Code 7899-7804 (1998).


             REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's service medical records contain one treatment 
report indicating he was seen onboard the U.S.S. Concord in 
August 1984 complaining of difficulty breathing from his 
right nostril.  He reported a non-displaced fracture 10 days 
before.  The report indicated that he had incurred several 
nasal fractures previous to this time.  A notation on that 
report indicates the veteran reported a prior history of two 
blunt traumas to the nose, with possible, but not documented, 
fractures.  The notation also indicated the diagnosis of 
fracture was made on the basis of physical examinations, and 
that no X-rays were taken.  The nose was not bleeding.  Upon 
examination of the nose a marked right deviated nasal septum 
was found.  The diagnosis was deviated nasal septum, two 
weeks status post blunt trauma, with airway obstruction.

The veteran's September 1984 separation physical examination 
report indicates that upon clinical evaluation, his nose and 
sinuses were found to be normal, but notations indicate 
"septal deviation," and status post nasal bone fracture in 
July 1984.  Elective septum repair surgery was recommended.

An August 1988 naval reserves enlistment physical examination 
report indicates that upon clinical evaluation the veteran's 
nose and sinuses were found to be normal.  On a contemporary 
medical history report the veteran specifically reported no 
ear, nose, or throat trouble.
An April 1989 naval reserves physical examination report 
indicates that upon clinical evaluation the veteran's nose 
and sinuses were found to be normal.  There are no notations 
on this report as to any septal deviation or prior fractures.  
On a contemporary medical history report the veteran reported 
a prior history of ear, nose, or throat problems, but no 
explanation, or indication of nose problems, was indicated on 
the report.

September 1986 through May 1995 VA and private 
hospitalization and treatment reports indicate one complaint 
of sinus headaches.  No mention of any deviated septum or 
nose fracture is noted in any of these reports. 

During his February 1996 VA examination the veteran reported 
being injured during a fight in service, when he was hit 
across the bridge of his nose with a beer bottle.  He 
reported this caused a severe fracture of the nasal bone and 
distortion of the nasal septum.  He indicated the fracture 
was determined by X-rays.  He reported difficulty breathing, 
particularly in the left nasal passage (see service medical 
records noted above, as to difficulty breathing through the 
right nostril), frequent headaches in his nasal sinuses, and 
tenderness over the bridge of the nose.  He indicated that 
wearing his prescribed eye glasses increased the tenderness 
and breathing difficulties.  Upon physical examination a 
considerable amount of bone growth on the upper portion of 
the nasal bone was found, as well as deviated nasal septum.  
With regard to the nasal vestibule, a considerable amount of 
distortion in the left nasal passage was found.  With regard 
to the right and left nasal passages, the septum showed a 
considerable amount of deviation on the left side, with 
obstruction of the left nasal passage.  With regard to the 
floor of the nose, marked swelling and irritation of the 
mucous membranes was found on the left side.  The inferior 
meatus was found to be obscured due to a severe amount of 
swelling of the turbinate.  The inferior turbinate was 
markedly swollen and edematous.  The middle meatus also could 
not be seen due to the swelling of the turbinate.  The middle 
turbinate was also found to be swollen, with marked 
irritation.  The sphenoethmoid recess also could not be 
visualized, nor could the olfactory area.  The superior 
turbinate was also obstructed due to the amount of swelling 
of the middle and inferior turbinates, and could not be 
visualized.  An X-ray report of the paranasal sinuses 
revealed a normal symmetric pneumatization (development of 
air cells) of the paranasal sinuses was demonstrated.  The 
impression was normal paranasal pneumatization.  An X-ray 
report of the nasal bone and maxillary spine revealed that 
they were intact at that time.  The impression was no 
fractures seen.  The diagnoses were deviated nasal septum 
with a considerable amount of obstruction of the left nasal 
passage, and blockage of the left maxillary and frontal sinus 
due to previous nasal bone fracture and deviated nasal 
septum.

During a May 1997 VA nose examination the veteran reported 
the same history as during the February 1996 examination.  He 
reported an increased amount of pain and tenderness over the 
bridge of his nose since the 1996 examination, with the 
addition of problems sleeping due to having to breath through 
his mouth.  Upon physical examination a marked deviated 
septum with obstruction of the left nasal passage was found.  
The left nasal passage was found to be obstructed by more 
than 50 percent, while the right nasal passage was found to 
be obstructed by less than 50 percent.  Thus, a considerable 
amount of interference with breathing, due to the deviated 
septum, was found on the left.  He reported headaches 
secondary to the deviated septum.  He reported a purulent 
discharge whenever he has a sinus infection.  He reported no 
allergy attacks, but he complained of dyspnea (shortness of 
breath), particularly at night, when he tried to breath 
through his nose.  An X-ray report of the paranasal sinuses, 
as compared to those in 1996, revealed no appreciation of any 
opacification of the frontal, maxillary, or ethmoid sinuses, 
although some mucoperiosteal thickening was noticed in the 
frontal sinuses.  No air-fluid levels were noticed in the 
sinuses.  A slight deviation of the nasal septum, to the 
right, was noted.  The impression was some mucoperiosteal 
thickening of the frontal sinuses and mild deviation of the 
nasal septum to the right.

During a May 1997 VA examination of the skin of his nose, the 
veteran contended he had a marked amount of disfigurement in 
the nasal bone, which, according to the examiner, was 
"apparently" twisted over towards the right side.  Upon 
physical examination the nasal bone was found to be thickened 
at the bridge area, and thickening on both sides of the bone, 
more so on the left.  The skin on either side of the bone was 
thickened, according to the examiner, due to a constant 
amount of swelling from the nasal bone and the septum.  The 
nose showed a deviation to the right side of his face.  The 
skin over the nasal bone was found to be somewhat reddened, 
extending over both sides of the nose.  The examiner 
indicated the nose was definitely tender.  The diagnosis was 
disfigurement of the nose due to previous fracture of the 
nasal bone and deviated nasal septum.  Photographs of the 
veteran's nose were submitted which reveal some redness 
puffiness about the nose but no appreciable deformity or 
visible scars.

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107.  The 
Board is also satisfied that all relevant evidence has been 
properly developed and that there is no further duty to 
assist in order to comply with the duty to assist as mandated 
by 38 U.S.C.A. § 5107.  See Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability. 38 U.S.C.A. 
§ 1155.  The veteran is currently in receipt of a 10 percent 
rating for residuals of a nasal fracture under the provisions 
of 38 C.F.R. § 4.97, Code 6502.  

The provisions of 38 C.F.R. § 4.97, Code 6502 were amended 
effective October 7, 1996. 61 Fed. Reg. 46720-46731 (Sept. 5, 
1996).  When the regulations concerning entitlement to a 
higher rating are changed during the course of an appeal, the 
veteran is entitled to resolution of his claim under the 
criteria that is to his advantage.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  Since the veteran filed his 
increased rating claim prior to October 7, 1996, both the old 
and new rating criteria must be considered. 

Under the old rating criteria, traumatic deflection of nasal 
septum, with only sight symptoms, is noncompensably 
disabling.  With marked interference with breathing space, 
the rating is 10 percent.  38 C.F.R. § 4.97, Diagnostic Code 
6502 (in effect prior to October 7, 1996).

Under the new rating criteria, traumatic deflection of nasal 
septum with 50 percent obstruction of the nasal passage on 
both sides or complete obstruction one side warrants a 10 
percent evaluation.  38 C.F.R. § 4.97, Diagnostic Code 6502 
(in effect from October 7, 1996).
The Board finds that the medical evidence shows that 
veteran's service-connected nasal fracture with traumatic 
deflection of the nasal septum is manifested by more than 50 
percent but less than total obstruction of the left nasal 
passage and less than 50 percent obstruction of the right 
nasal passage.  Accordingly, a 10 percent rating under the 
new rating criteria in Code 6502 is not warranted.  However, 
the current 10 rating is warranted under the old criteria 
because there is marked interference with breathing space due 
to the traumatic nasal septal defect.  Since this is the 
maximum rating allowed under Code 6502, a rating in excess of 
10 percent is not warranted.  

This does not end the Board's inquiry as there is medical 
evidence of additional residuals of a nasal fracture.  
Specifically, VA compensation examinations in recent years 
show that there is tenderness and some disfigurement 
attributable to the old fracture.   

Moderately disfiguring scars of the head, face, or neck 
warrants a 10 percent rating. Slight disfigurement is rated 
noncompensable.  38 C.F.R. § 4.118, Diagnostic Code 7800.

A 10 percent evaluation may be assigned for superficial scars 
which are poorly nourished with repeated ulcerations.  38 
C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is also warranted for superficial scars which are 
tender and painful on objective demonstration.  38 C.F.R. § 
4.118, Diagnostic Code 7804 (1998).

In the case of Esteban v. Brown, 6 Vet. App. 259 (1994), the 
veteran had residuals of injuries to his face, with scars, 
facial muscle involvement, and disfigurement, which were all 
rated as 10 percent disabling.  The Court of Appeals for 
Veterans Claims (formerly Court of Veterans' Appeals) held in 
this case that the veteran was entitled to combine the 10 
percent rating for disfigurement with an additional 10 
percent rating for tender and painful scars, and a third 10 
percent rating for facial muscle injury interfering with 
mastication.  The Board finds that the veteran is entitled to 
a separate 10 percent disability evaluation for tenderness in 
the nasal region by analogy to a tender scar on objective 
demonstration.  38 C.F.R. §§ 4.20, 4.118, Code 7804; Esteban 
v. Brown, 6 Vet. App. 259 (1994).  The veteran is not 
entitled to a separate compensable rating for disfigurement 
because the degree of such is no more than slight.  In 
support if this conclusion, the Board notes that the VA 
examiners, while noting significant deviation of the nasal 
septum inside the nose, have not reported more than slight 
external disfigurement.  Moreover, the recent photographs of 
the veteran's nose, while showing some localized redness and 
minimal puffiness, do not reveal more than mild deformity or 
disfigurement.

Under the amended rating schedule, a 10 percent evaluation is 
also warranted for loss of part of one ala, scarring, or 
other obvious disfigurement of the nose.  A 30 percent 
evaluation required loss of a portion of the nose or scarring 
which results in exposure of both nasal passages.  Such nasal 
disability may be alternatively evaluated as disfiguring 
facial scars under the provisions of 38 C.F.R. Part 4, 
Diagnostic Code 7800.  38 C.F.R. § 4.97, Diagnostic Code 6504 
(1996 as amended).  The RO reviewed the veteran's entitlement 
to an increased evaluation under both the old and the new 
rating criteria.  The Board has compared the old and new 
rating criteria and finds that the changes to 38 C.F.R. Part 
4, Diagnostic Code 6504 have resulted in no substantial 
change.  The only alteration is the addition of a specific 
reference to 38 C.F.R. Part 4, Diagnostic Code 7800 (1998).  
The medical evidence does not show loss of part of one ala, 
scarring, or other obvious disfigurement of the nose, nor is 
there any indication of loss of a portion of the nose or 
scarring which results in exposure of both nasal passages. 

In summary, a rating in excess of 10 percent under Code 6502 
and a separate compensable rating under Code 7800 are not 
warranted.  As the preponderance of the evidence is against 
these aspects of the veteran's increased rating claim, the 
benefit of the doubt doctrine is not applicable, and, to this 
extent, the increased rating claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  However, a separate 10 percent disability evaluation 
is warranted for tenderness in the nasal area by rating it as 
analogous to a tender scar.  38 C.F.R. §§ 4.20, 4.118, Code 
7899-7804; Esteban, supra.



                                                         
ORDER  

A rating in excess of 10 percent for residuals of a nasal 
fracture is denied.

A separate 10 percent rating for tenderness in the nasal 
region is granted.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



